DETAILED ACTION
This office action is in response to AFCP filed 11/16/2021.
Claims 1 and 4-9 are pending. Claims 2-3 and 10-20 have been canceled. Claim 1 has been amended.
Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art does not disclose, alone or in combination along with, the limitations of the independent claim reciting a method for forming a metallization region of an integrated circuit comprising forming a first and a second conductive lines adjacent to each other in a first metallization layer; forming a conductive spacer on the first conductive line by forming a trench in a hard mask to expose a surface of the first conductive line, depositing the conductive spacer into the trench, and removing the hard mask after depositing the conductive spacer; forming a conductive via on a surface of the conductive spacer to sandwich the conductive spacer between the first conductive line and the conductive via, and such that a chamfered region of the conductive via overlaps the second conductive line; and forming a third conductive line in a second metallization layer directly on the conductive via; wherein the height of the conductive spacer selected to space the conductive via from the second conductive line so as to prevent contact between the conductive via and the second conductive line.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815